Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (FormS-1 No.333-115602 and FormS-4 No.333-115604) of Grande Communications Holdings, Inc. and Subsidiary and in the related Prospectuses of our report dated March16, 2009, with respect to the consolidated financial statements of Grande Communications Holdings, Inc. and Subsidiary included in this Annual Report (Form10-K) for the year ended December31, 2008. /s/Ernst&
